Exhibit D
                                             Marshall S. Ney       Partner   3350 South Pinnacle Hills Parkway
                                                    Direct: (479) 695-6049   Suite 301
                                                      Fax: (501) 244-5389    Rogers, Arkansas 72758
                                             E-mail: mney@fridayfirm.com     www.FridayFirm.com




                                       December 7, 2020


VIA EMAIL ONLY

Mr. Andrew Nieh
51 W. 52nd Street
New York, New York 10019
Andrew.nieh@cbs.com

        Re: Bret Bielema v. The Razorback Foundation, Inc.
            United States District Court, Western District of Arkansas
            5:20-cv-05104-PKH

Dear Mr. Nieh:

       I am in receipt of your November 25 email on behalf of Dennis Dodd. Your email
includes a series of objections to the Subpoena served on Mr. Dodd on November 13 by The
Razorback Foundation (“Foundation”). The objections are without merit, and Mr. Dodd must
respond accordingly. Please consider this a good-faith attempt to obtain such documents without
Court intervention.

        First, you object to the Subpoena on the grounds that service has not been properly
effected upon Mr. Dodd. But the attached affidavit of service reflects that Mr. Dodd was
personally served on November 13 in Overland Park, Kansas.

        Second, you object to the Subpoena because the place of compliance is beyond 100 miles
from where Mr. Dodd resides or regularly transacts business. However, it is well-established
that the place of compliance may be more than 100 miles away if the documents are requested to
be produced by email or mail, as they are here. See, e.g., Walker v. Ctr. for Food Safety, 667 F.
Supp. 2d 133, 138 (D.D.C. 2009) (enforcing subpoena and explaining that “the 100 mile limit
applies to travel by a subpoenaed person, but a person commanded to produce documents need
not appear in person at the place of production or inspection”); United States v. Brown, 223 F.
Supp. 3d 697, 703 (N.D. Ohio 2016) (enforcing subpoena and explaining that “courts generally
find that the [100-mile limit] rule does not apply where documents can be mailed and do not
require personal appearance”); U.S. Bank Nat. Ass'n v. James, 264 F.R.D. 17, 19 (D. Me. 2010)
(explaining that “a majority of the courts that have dealt directly with the 100-mile issue have
held that such a subpoena should be enforced”).

       Third, you object on a number of vague, generic grounds, including that the requests are
ambiguous, overbroad, unduly burdensome, lack specificity, not relevant to the claims and
defenses, pose an undue burden, and should be obtained from another source or alternative
FEC/44844.0001/8183933.1-12/7/20
Mr. Andrew Nieh
December 7, 2020
Page 2



means of discovery. These blanket, general objections are improper. See Paisley Park
Enterprises, Inc. v. Boxill, 2019 WL 1036059, at *4 (D. Minn. Mar. 5, 2019) (holding
boilerplate objections to subpoena “are insufficient to preserve the objecting party's rights”);
Kirby v. United Am. Ins. Co., 2009 WL 10675166, at *3 (E.D. Ark. Feb. 13, 2009) (collecting
cases finding “boilerplate, generalized objections are not only improper, but also are tantamount
to no objection at all.”).

        Fourth, to the extent you are withholding documents on the basis that they contain
confidential and sensitive business information, the parties have submitted a Stipulated
Protective Order to the Court for its approval. The Protective Order includes protections for
third parties. This letter confirms that until the Stipulated Protective Order is entered, we will
agree to hold any such confidential materials as “attorneys’ eyes only” and expect Mr. Dodd to
produce all responsive documents immediately.

       Fifth, to the extent Mr. Dodd is withholding documents based on a claim of privilege,
including any reporter’s privileges, please provide a privilege log to allow the Foundation to
assess Mr. Dodd’s claims of privilege. This privilege log must identify with particularity: the
document date, author, address, recipient, title, and subject matter. Please provide a privilege log
by December 14.

        Please confirm by no later than December 14: (i) that Mr. Dodd will produce all
documents responsive to the Subpoena and (ii) a date certain when all documents will be
produced. If we do not receive a response on or before December 14, 2020, we will be forced to
file a motion to compel.
                                                     Sincerely yours,




                                                     Marshall S. Ney
MSN:cec
Attachment




FEC/44844.0001/8183933.1-12/7/20
